Opinión concurrente emitida por el
Juez Asociado Señor Negrón Fernández.
Concurro. Sin embargo, la reafirmación que con la cita de los casos de Correa v. Sucn. Pizá, 64 D.P.R. 987; Elicier v. Sucn Cautiño, 70 D.P.R. 432 y Rossy v. Martínez, 70 D.P.R. 737, se hace de la regla que informan dichas decisiones al *710efecto de que la acción voluntaria del padre a que se refiere la sección 2 de la Ley núm. 229 de 12 de mayo de 1942, enmen-dada luego por la Ley núm. 243 de 12 de mayo de 1945, exige el reconocimiento por parte de aquél en el acta de nacimiento o el otorgamiento por parte del padre de un testamento o de cualquier otro documento público en que expresamente reco-nozca al hijo, me obliga a reiterar aquí mi criterio opuesto a dicha doctrina, según expresado en mi opinión disidente en el citado caso de Elicier v. Sucn. Cautiño.
Estoy conforme con la opinión del Tribunal a pesar del apuntamiento que en ella se hace de la mencionada regla, ya que el resultado del presente caso no gira alrededor de la apli-cación de la misma a la situación de hechos que aquí gobierna. Los actos voluntarios de reconocimiento en que se predica la causa de acción ejercitada en este caso constan de documentos sobre los cuales no se suscitó contienda alguna que no fuera el efecto limitado de dichos reconocimientos. Y sobre este ex-tremo, así como con los demás que no se relacionan con el mismo, estoy de acuerdo con la opinión del Tribunal.